UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4075


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND C. ASBERRY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cr-02200-TMC-1)


Submitted:   July 28, 2016                  Decided:    August 1, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.    William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond     C.    Asberry          appeals       the      fourteen-month         sentence

imposed    by    the    district         court       upon       revocation     of    Asberry’s

supervised release.            On appeal, Asberry’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

questioning      whether       the       district       court       adequately       explained

Asberry’s revocation sentence.                       Although notified of his right

to do so, Asberry has not filed a pro se supplemental brief.

Our   review     of    the   record        reveals         no     error   in   the     district

court’s explanation of Asberry’s sentence.                           See United States v.

Webb,   738     F.3d    638,    640       (4th       Cir.    2013);       United     States     v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

      In   accordance        with     Anders,         we    have    reviewed        the   entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm the district court’s revocation

judgment.       This court requires that counsel inform Asberry, in

writing,    of   the    right       to    petition          the    Supreme     Court      of   the

United States for further review.                          If Asberry requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                             Counsel’s motion must

state that a copy thereof was served on Asberry.                                   We dispense

with oral argument because the facts and legal contentions are

                                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3